Citation Nr: 1141831	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, claimed as due to service-connected asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

3.  Entitlement to an effective date earlier than December 3, 2004 for the grant of service connection for asthma, to include whether there was clear and unmistakable error (CUE) in a June 1986 rating decision that denied service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1956 to December 1957.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and Cleveland, Ohio. 

A June 2005 rating decision issued by the New York RO granted service connection and assigned an initial 60 percent disability rating for asthma, effective December 3, 2004, the date of the Veteran's claim to reopen.  Thereafter, in an August 2005 rating decision, the New York RO determined that entitlement to an earlier effective date for the grant of service connection for asthma was not shown due to a clear and unmistakable error.  

An October 2007 rating decision issued by the VA Tiger Team special processing unit in Cleveland, Ohio, denied the Veteran's claim for a TDIU.

In August 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that the Veteran had appealed a July 2007 rating decision that had reduced his disability rating for service-connected asthma from 60 percent to 30 percent, effective October 1, 2007.  The Veteran submitted a timely notice of disagreement with the reduction.  Thereafter, in a December 2009 rating decision, the RO restored the 60 percent disability rating, effective from December 3, 2004; however, the December 2009 statement of the case clearly states that the previous reduction to 30 percent was restored to 60 percent effective October 1, 2007.  The Board notes that although the Veteran submitted a substantive appeal in February 2010 in which he indicated that he wanted to appeal all of the issues listed on the SOC sent to him, the Board finds that the December 2009 rating decision provided a full grant of the benefits sought specific to this matter.

The Board notes that in addition to an anxiety disorder, VA medical records associated with the claims file reflects that the Veteran is also diagnosed with panic disorder with agoraphobia, major depression, claustrophobia, and posttraumatic stress disorder.  As such, the Board will also consider whether service connection is warranted for any acquired psychiatric disorder, to include an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to an anxiety disorder and has recharacterized the disability on appeal consistent with Clemons. 

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for an acquired psychiatric disorder, to include an anxiety disorder, claimed as due to service-connected asthma, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for asthma in a June 1986 rating decision.  The RO notified the Veteran of this denial but he did not initiate an appeal of the decision; the decision became final. 

2.  There is no showing that, at the time of the June 1986 rating decision, the correct facts known at the time were not before the adjudicator.  

3.  In a November 1990 decision, the RO declined to reopen the claim on the basis that the Veteran had not submitted new and material evidence.  Although notified of the denial, the Veteran did not initiate an appeal, and the decision became final.  

4.  In a March 1993 decision, the RO determined that new and material evidence had been submitted sufficient to reopen the claim for service connection for asthma, but denied it on the merits.  Although notified of the denial, the Veteran did not initiate an appeal, and the decision became final.

5.  In a May 1997 decision, the RO declined to reopen the claim on the basis that the Veteran had not submitted new and material evidence.  Although notified of the denial, the Veteran did not initiate an appeal, and the decision became final.  

6.  On December 3, 2004, the RO received the Veteran's petition to reopen his claim for service connection for asthma.

7.  There is no subsequent formal or informal claim seeking to reopen the claim for service connection for asthma between the last final denial in May 1997 and the December 3, 2004 claim to reopen. 


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable error in the June 1986 rating decision that denied service connection for asthma.  38 U.S.C.A. §§ 5109A(a), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(b), 3.105(a) (2011); see also 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 3.104, 3.105, 19.129, 19.192 (1986).

2.  The criteria for an effective date earlier than December 3, 2004 for the award of service connection for asthma are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5101(a), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.156, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA),codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Court has held that VA's duties to notify and assist contained in the VCAA are not applicable to cases, such as this one involving earlier effective date claims and CUE, in which the law, rather than the evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d  1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Thus, the Board will adjudicate the CUE and effective date aspect of the appeal without further VCAA discussion.  

II.  Governing Laws and Regulations for CUE in a Rating Decision

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A ; 38 C.F.R. §§ 3.104(b), 3.105(a). 

If an earlier decision contained clear and unmistakable error, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. 
§§ 3.105(a); 3.400(k). 

A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of clear and unmistakable error). 

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Russell, 3 Vet. App. at 313-14.  If clear and unmistakable error is established, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). 

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

A breach of the VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere disagreement as to how the facts were weighed or evaluated does not amount to a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313.  Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  Furthermore, clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Finally, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005). 

III. Analysis - CUE in the June 1986 Rating Decision

In a June 1986 rating decision, the RO denied service connection for asthma.  The RO concluded that although the Veteran's service records showed that he was treated for asthma in service, it was apparently acute and transitory and responded to treatment.  No residuals were recorded in the report of his examination at the time of discharge.  The Veteran was advised that he needed to submit evidence that he currently had residuals of the claimed disability and that they have existed since discharge.  It is undisputed that the Veteran did not appeal the June 1986 rating decision within one year.  Therefore, the June 1986 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010); see also 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 3.104, 19.129, 19.192 (1986).  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a). 

The Veteran's representative, on the Veteran's behalf, asserts CUE in the June 1986 RO decision.  He asserts, essentially, that the RO did not apply the factual evidence correctly, in that the RO's determination that the Veteran's asthma condition was "apparently acute and transitory and responded to treatment" was unsubstantiated and that service treatment records clearly indicated a chronic respiratory condition.  He furthers that the RO failed to provide the Veteran with a VA examination to determine if his asthma condition was related to service.  See representative memorandum dated in July 2005.
 
In considering the CUE claim, the Board must consider the law in effect at the time of the June 1986 RO decision.  Applicable law in effect at the time of the June 1986 rating decision was essentially as it is today and provided that service connection could be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 310 , 331 (West 1982); 38 C.F.R. § 3.303 (1986).  Regulations also provided that service connection could be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303.  Likewise, service connection could be established by a showing of continuity of adverse symptomatology post-service or for a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. 3.303(b) (1986).

At the time of the June 1986 rating decision, the evidence considered include the Veteran's service treatment records showing that in September and October 1957 he was treated for bronchitis.  In October 1957 he was hospitalized for recurrence of asthma and was diagnosed with chronic bronchitis.  His December 1957 discharge examination notes that the Veteran was recently hospitalized for complaints of asthma, shortness of breath, and pain in the chest.  However, he had no complaints at that time and no diagnosis was rendered.  

At the time of the June 1986 rating decision, there was no evidence that the Veteran currently had residuals of asthma treated in service, and that such residuals had existed since discharge, which was the basis for the denial of service connection at that time.  Thus, the prior denial of service connection for asthma was supported by the evidence (or lack of evidence) then of record, as well as the law in effect at that time.  Because there was no current disability shown by the December 1957 discharge examination report, and there was no other medical evidence submitted at the time of the June 1986 rating decision, the evidence does not reflect the existence of undebatable error of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. 

In light of the above discussion, it is clear that the RO properly considered all the pertinent evidence before it in June 1986.  The correct facts, as they were known at the time, were before the RO, and were considered.  Thus, no clear and unmistakable error of fact is shown.  The findings of fact and discussion of the evidence available at that time are consistent with the conclusion reached.  The Veteran's disagreement with the RO's interpretation of the medical evidence of record in June 1986 constitutes a mere disagreement with how the RO evaluated or weighed the facts, and is, therefore, inadequate for a finding of CUE.   

The Veteran's representative argues, essentially, that the RO should have considered the diagnosis in service of bronchitis, chronic in October 1957, and the December 1957 separation examination noting that the Veteran had asthma, shortness of breath, and pain in the chest which he was recently hospitalized for as evidence of a chronic disability in service.  However, reasonable minds could have differed in June 1986 as to whether such findings were that of a chronic disorder or a condition that was "apparently acute and transitory," especially since the Veteran did not provide evidence of a current disability, continuity of symptomatology since service, or any suggestion of a medical nexus at the time of the June 1986 rating decision. 

To the extent that the Veteran is arguing that the Board failed to developed additional evidence by not providing an additional VA examination that might have discovered a residual asthma disability and a nexus to service, the Board notes that a failure to fully develop evidence is not considered to be clear and unmistakable error.  See 38 C.F.R. § 20.1403(d). "[T]he VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record." See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In conclusion, the Board finds no clear and unmistakable error in the June 1986 rating decision that denied service connection for asthma.  38 C.F.R. § 3.105(a). That part of the appeal is denied. 

IV. Governing Law and Regulations for Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 C.F.R. §§ 3.104(b), 3.105(a). 

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The Court held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The Board notes that it has already addressed the CUE portion of this appeal as discussed in detail above. 

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has recently confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris). 

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3) ; 38 C.F.R. §§ 3.1(p) , 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84   (2009). 

V.  Analysis - Earlier Effective Date

In a June 1986 rating decision, the RO denied the Veteran's original claim for service connection for asthma, as well as his latter claims to reopen.  The Board notes that a March 1993 rating decision reopened and denied the claim for service connection on the merits.  The Veteran did not appeal any of these rating decisions within one year.  Therefore, the June 1986 rating decision, and subsequent decisions appear to be final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d) , 20.200, 20.201, 20.302, 20.1103.  Accordingly, they are only subject to reversal or amendment if they contain CUE.  38 C.F.R. § 3.105(a). 

The RO reopened the Veteran's asthma claim and granted service connection in the June 2005 rating decision on appeal.  The RO established an effective date of December 3, 2004, the date of receipt of his claim to reopen.  See 38 U.S.C.A. 
§ 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The grant of service connection was based on a January 2005 VA examination, and subsequent addendum opinions in March and June 2005, which diagnosed the Veteran with asthma and related the condition to the respiratory condition that he was treated for in service.  As such, in the absence of CUE, the RO assigned the earliest possible effective date for its grant of the reopened claim.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

In this matter, the law is clear: the proper effective date for new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The Board need not determine whether the precise date of entitlement for asthma occurred prior to the claim to reopen or subsequent to it - since in either case the date of the claim to reopen (December 3, 2004) provides the earliest effective date possible for this Veteran.  Accordingly, the preponderance of the evidence is against an effective date earlier than the December 3, 2004 for the award of service connection for asthma.  38 U.S.C.A. § 5107(b).  The appeal is denied. 



ORDER

Entitlement to an effective date earlier than December 3, 2004 for the grant of service connection for asthma, to include whether there was CUE in a June 1986 rating decision that denied service connection for asthma, is denied.


REMAND

Initially, the Board notes that according to the testimony provided by the Veteran during the August 2011 Board hearing, he is receiving Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA).  Although the RO has associated a print out confirming that the Veteran receives SSI benefits, the Veteran's actual SSA records are not on file and must be obtained before deciding the claims on appeal.  38 U.S.C.A. § 5103A(c)(3).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is warranted to obtain these records. 

Second, the Board finds that another VA examination and opinion is needed to make a decision on the claim for service connection for an acquired psychiatric disorder, claimed as secondary to service-connected asthma.  In this regard, although the August 2008 VA examination and supplemental opinion are fairly recent, there is some contradictory evidence and ambiguity surrounding the nature and etiology of the Veteran's psychiatric disorders.  

The Board notes that the Veteran first underwent a VA mental disorders examination in November 2006.  At that time, the VA examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified (NOS), and she opined that the Veteran's panic attacks and anxiety symptoms are related to his abuse of cocaine.  However, later she opined that it appeared that the Veteran's asthma symptoms served some role in aggravating his panic attacks.

A May 2006 VA medical record reflects that a VA psychiatrist diagnosed the Veteran with claustrophobia.  

In a June 2008 questionnaire submitted by the Veteran's representative, the Veteran's VA psychiatrist, A. Lautin, provided an affirmative response when asked if it was his opinion that the Veteran's psychiatric condition was proximately due to the Veteran's service-connected condition of asthma.  Dr. Lautin diagnosed posttraumatic stress disorder (PTSD), general anxiety disorder, and major depression.  He opined that the psychiatric symptoms permanently impaired gainful impairment.  

In an August 2008 VA examination report, the VA examiner noted that she had previously evaluated the Veteran at the November 2006 VA examination.  She noted that at that time it was found that the Veteran's anxiety condition was at least as likely as not exacerbated by his asthma.  The VA examiner again diagnosed the Veteran with anxiety disorder, NOS, and opined that it was at least as likely as not that the Veteran's anxiety was exacerbated by his asthma condition.  The Veteran denied using cocaine for over two years, and the examiner noted that it was unlikely that the Veteran's use of alcohol was significantly affecting his anxiety symptoms.
 
In an August 2008 addendum, the VA examiner noted that she was asked to review the claims folder and render an opinion as to whether the service-connected condition was the sole and proximate cause of the non service-connected condition or if the non service-connected condition was aggravated by the service-connected condition, and is a baseline must be established.  She concluded that on review of this case, it had become clear that the Veteran did not meet DSM IV criteria for an anxiety disorder.  Furthermore, the causal relationship between the asthma and anxiety symptoms are unclear based on the Veteran's report.  She noted that it was possible that substances such as cocaine and/or alcohol played a part in his anxiety symptoms.  She opined that on review of this evaluation and record there is no nonservice-connected condition.  Therefore, it cannot be aggravated by the service-connected condition.  The Veteran indeed has some uncomfortable sensation that may or may not be exacerbated by his asthma; however, these complaints do not warrant a diagnosis of anxiety disorder based on the evaluation conducted.  She noted that this is a change in diagnosis from her original opinion immediately following the examination.  She concluded that close review of the evidence available indicates that this conclusion is appropriate.

Since that time, a November 2009 VA medical record reflects that the Veteran was evaluated by a VA psychiatrist who diagnosed major depression, alcohol and cocaine abuse.   The Veteran asserted that he has never been able to hold a job due to asthma and that he receives SSI.  

In this case, the Board finds that an additional VA examination and medical opinion, performed by a psychiatrist, is necessary to address the contradictory evidence and indicate whether the Veteran, in fact, has a diagnosed acquired psychiatric disorder, and if so, whether it is the result of or aggravated by his service-connected asthma disability.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).

Prior to arranging for the Veteran to undergo further examination, the RO/AMC should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes treatment records from the New York VA medical center (VAMC), dated through December 2009.  VA's duty to assist includes obtaining records of all relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Hence, the RO must obtain all outstanding medical records from the New York VAMC, from December 2009 to the present. 

The Board notes that the RO's determination on the claim for service connection for an acquired psychiatric disorder could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claim being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted.  The AMC/RO should ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection under 38 C.F.R. § 3.310 (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, these matters are REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should also explain the type of evidence that is his ultimate responsibility to submit, to specifically include notice as to the evidence need to support his claim for an acquired psychiatric disorder as secondary to his service-connected asthma, under the provisions of 38 C.F.R. § 3.310 (revised effective in October 2006).

2.  Request from the SSA records associated with the Veteran's SSI claim, as well as any other claim for disability benefits.  Request copies of the SSI  determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.  

3.  Obtain all relevant VA medical treatment records from the New York VAMC, dated from December 2009 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

4.  After completion of the above, schedule the Veteran for a VA examination, by a psychiatrist, to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The entire claims file must be made available to the physician designated to examine the Veteran.  All indicated tests should be accomplished and all clinical findings reported in detail.

The psychiatrist should take a complete history from the Veteran and review the entire claims file, and render an opinion whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder (a) was caused, or (b) is permanently made worse (aggravated) by the Veteran's service-connected asthma.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(b) (as revised effective in October 2006).

The psychiatrist is requested to comment on the findings provided by the VA examiner in November 2006 and August 2008 and the June 2008 opinion from Dr. Lautin, as discussed above.  In addition, the examiner should reconcile his or her findings with these opinions.
 
The psychiatrist should set forth all examination findings, together with the complete rationale for all conclusions reached. 

5.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the claim for service connection for an acquired psychiatric disorder, to include an anxiety disorder, claimed as secondary to service-connected asthma, and the claim for a TDIU, in light of all pertinent evidence and legal authority.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of his claims.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




    ______________________________________________
	A. BRYANT  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


